DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. 
First, applicant asserts that Boguraev does not teach or suggest preserving the logic of the query or the logical intent of the query. As examiner noted in the previous office action, a natural language query can be interpreted in a multitude of ways and as such the asker’s logical intent is difficult to accuratly guess, and even more difficult to guess precisely across multiple queries. As such both Boguraev and the claimed invention create paraphrases from the natural language query. Examiner suspects that applicant is trying to assert that representing the query in multiple ways means that the logical intent of the query is lost, however that would only be the case if the generated paraphrases had no relation to the original query. This is clearly not the case, however, as all the paraphrases generated by Boguraev, while some having different meanings than others, are all composed of the same essential elements derived from the original natural language query (see Boguraev [0053]).
If, instead, the applicant is attempting to assert that by having multiple resulting paraphrases stemming from the same natural language query that the logical intent of the query is lost because paraphrases representing intents different from the one 
Regarding Boxwell teaching the normalization of the generated paraphrases, this argument is the same as the one presented in previous applicant’s remarks, and is addressed in the previous office action. As no new argument regarding it is presented, or amendment made to the pertinent aspects of the claims, applicant is referred to the previous office action’s response to arguments.
Examiner notes that applicant points out that Boxwell takes a single paraphrase (input), uses a collection of pattern sets (so a collection of forms, aka a schema), and outputs a set of paraphrases matching the entered paraphrase (normalized paraphrases). This is also in line with what the application’s specifications detail, taking a form such as “X in {client, customer} & Y in {commodity, merchandise, artifact} & U in {shop, store}” and outputting the list of paraphrase forms shown in [0037]. Boxwell simply breaks down the steps in more detail.
No further arguments having been presented and examiner remaining unpersuaded, the previously given rejection of claims 1, 3-20 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boguraev et al. U.S. PG Pub. 2017/0083569 and further in view of Boxwell et al. U.S. PG Pub. 2017/0109434.
Regarding claims 1, 9, and 16, Boguraev et al. teaches a method of processing queries, comprising: inputting a query as query data (Boguraev et al. [0004]: "An embodiment of the invention provides a method for creating a structured data language query, wherein a natural language query is received from a user with an interface."); generating paraphrases from the query data (Boguraev et al. [0053]: "Paraphrase generation can be performed 930. In one example, the SAF includes “employee has a salary”. Paraphrasing as a powerful NLP tool can generate: “employee earns money”, “employee makes $”, “salary of employee”, “employee salary”, and/or “employee with salary”."), and wherein the generated paraphrases rephrase the query data while preserving a logic intent of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Boguraev et al. does not teach normalizing the generated paraphrases according to predefined annotations of a schema and wherein an annotation schema is used to normalize the generated paraphrases. Boxwell et al. teaches normalizing the generated paraphrases according to predefined annotations of a schema and wherein an annotation schema is used to normalize the generated paraphrases (Boxwell et al. [0053] "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.", Boxwell et al. [0038] “The information handling system analyzes training data against a structured resource and creates pattern sets that each include semantically similar paraphrases and corresponding syntactic patterns.”).
While the language of claims 9 and 16 are no longer identical to that of claim 1 due to amendments, the aspects described by claims 9 and 16 are wholly contained within the aspects of claim 1 and thus are still subject to the arguments regarding claim 1.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev, et al. with the paraphrase pattern matching and set selection from Boxwell, et al.
Regarding the additional aspects of claim 9, Boguraev et al. teaches a system for processing logical queries, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions (Boguraev et al. [0111]: "The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.").
Regarding the additional aspects of claim 16, Boguraev et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method (Boguraev et al. [0080] – [0081] “Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon. Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium.”).
Regarding claims 10 and 17, these claims describe the aspect of the previous claim 2 which was canceled and rolled up into claim 1. As such, Boguraev et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logical of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways."). The examiner’s remarks regarding the applicant’s arguments contain a more in-depth discussion of this aspect.
Regarding claims 3, 11, and 18, Boguraev et al. does not teach wherein the normalizing further comprises comparing a list of paraphrases with a schema annotation list. However, Boguraev, et al. defines a schema annotation file as containing a paraphrase list (Boguraev et al. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database.”, [0048]: “Fig. 5 illustrates a schema annotation file according to an embodiment of the invention.”). Figure 5 clearly shows paraphrases as the first item in each definition, as delineated by semicolons. Thus Boguraev, et al. has already demonstrated generating one list of paraphrases from the query and another from the schema. in light of this, Boxwell, et al. teaches wherein the normalizing further comprises comparing a list of paraphrases with a schema annotation list (Boxwell, et al. [0061]: "FIG. 8 is an exemplary flowchart showing steps taken by a knowledge manager to match a question's syntactic pattern to semantic patterns in a pattern set and generate new questions based upon paraphrases found in a pattern set corresponding to a matched syntactic pattern.").
Before the effective filing dale of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al with Boguraev et al. that in order to determine standardized paraphrases from input generated ones when both consist of lists, they would combine the paraphrase sets in list form from Boguraev et al with the paraphrase matching and set selection from Boxwell et al.
Regarding the additional aspect of claim 11 which is not present in claims 3 or 18, as presented in the amended claims from 18 August 2021, it is identical to the currently canceled claim 2 and as such Boguraev et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logical intent of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Regarding claims 4, 12, and 19, Boguraev et al. does not teach determining where a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches determining where a match exists between the paraphrase generation and the schema annotation list (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.").
Before the effective filing dale of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al with Boguraev et al. that in order to determine if input generated paraphrases syntactically matched schema generated ones they would combine the paraphrase sets in list form from Boguraev et al. with the paraphrase matching and set selection from Boxwell et al.
Regarding claims 5 and 13, Boguraev et al. does not teach wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list (Boxwell et al. [0064]: " if a match is found between the question semantic pattern and one of the sematic patterns stored in pattern set store 330, then decision 830 branches to the ‘yes’ branch.", Boxwell et al. [0065]: "At predefined process 880, the process generates new questions from the paraphrases and queries a resource on source data 390 using the newly generated questions").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. that in order to answer a query where input generated paraphrases syntactically matched schema generated ones they would combine the paraphrase sets in list form from Boguraev, et al. with the paraphrase matching and set selection from Boxwell et al.
Regarding claims 7 and 14, Boguraev et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", Boguraev et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Regarding the additional aspect of claim 14, which was removed from the amended claim 7 but remains in the originally presented claim 14, Boguraev et al. does not teach wherein an annotation schema is used to normalize the generated paraphrases. Boxwell et al. teaches wherein an annotation schema is used to normalize the generated paraphrases (Boxwell, et al. [0053]: "Paraphrase mapper 610 compares pattern X 605 against syntactic patterns in pattern set store 330. When paraphrase mapper 610 detects a match, such as pattern X=pattern A1 shown in FIG. 6, paraphrase mapper 610 retrieves paraphrases from the matching pattern set.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Boxwell et al. with Boguraev et al. that in order to determine standardized paraphrases from input generated ones, they would combine the paraphrase generation from Boguraev et al. with the paraphrase pattern matching and set selection from Boxwell et al.
Regarding claim 8, Boguraev et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev et al. [0108]: "cloud computing node 10 is capable of being implemented and/or performing any of the functionality set forth hereinabove.", Boguraev et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", Boguraev et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boguraev, et al. U.S. PG Pub. 2017/0083569 and Boxwell, et al. U.S. PG Pub. 2017/0109434 as applied to claims 5 and 19 above, respectively, and further in view of Chow U.S. PG Pub. 2016/0225059.
Regarding claim 6, Boguraev et al. teaches wherein new information is added dynamically to the annotation schema according to a comparison of the generated paraphrases and the annotation schema (Boguraev, et al. [0051]: "Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system", [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Neither Boguraev et al. or Boxwell et al. teaches updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list. Chow teaches updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list (Chow [0101]: "If no match is found at step 914, the system may select an attribute from the list of attributes for the user to update […] The user may then designate the highlighted text as data for the respective attributes as discussed in reference to process 800 above. [...] The value may be assigned to the attribute upon user confirmation.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chow with Boxwell et al. and Boguraev et al. that in order to increase the number of associable patterns of the stored paraphrases they would combine the paraphrase sets in list form from Boguraev et al. and the paraphrase matching and set selection from Boxwell et al. with the updating of information when no match is found from Chow.
Regarding claim 20, Boguraev et al. teaches wherein the generated paraphrases rephrase the query data while preserving a logical intent of the query (Boguraev, et al. [0053]: "Paraphrasing can automatically enrich SAF, thereby enabling the system to answer questions that convey the same concept in various ways.").
Boguraev et al. does not teach wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list. Boxwell et al. teaches wherein a query result is returned when a match exists between the paraphrase generation and the schema annotation list (Boxwell et al. [0064]: " if a match is found between the question semantic pattern and one of the sematic patterns stored in pattern set store 330, then decision 830 branches to the ‘yes’ branch.", Boxwell et al. [0065]: "At predefined process 880, the process generates new questions from the paraphrases and queries a resource on source data 390 using the newly generated questions").
Neither Boguraev et al. or Boxwell et al. teach updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list. Chow teaches updating the schema annotation list when a match does not exist between the paraphrase generation and the schema annotation list (Chow [0101]: "If no match is found at step 914, the system may select an attribute from the list of attributes for the user to update […] The user may then designate the highlighted text as data for the respective attributes as discussed in reference to process 800 above. [...] The value may be assigned to the attribute upon user confirmation.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chow with Boxwell et al. and Boguraev et al. that in order to answer a user question by fitting it to a predefined list and updating the list when no match is found they would combine the updating of information when no match is found from Chow with the use of paraphrase matching lists from Boxwell et al. and the paraphrase generation from Boguraev et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163